          Case 2:14-cr-00226-JAM Document 103 Filed 10/23/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   RACHELLE BARBOUR, #185395_
     Assistant Federal Defender
 3   OFFICE OF THE FEDERAL DEFENDER
     801 I St. Third Floor
 4   Sacramento, CA 95814
     Telephone: 916-498-5700
 5   Fax: 916-498-5710
     Rachelle.Barbour@fd.org
 6
     Attorneys for Defendant
 7   GEORGE HRISTOVSKI
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,
                                                      Case No. 2:14-CR-226-JAM
11                       Plaintiff,
12    vs.                                             STIPULATION AND ORDER
13    GEORGE HRISTOVSKI,
14                       Defendant.
15
16
17         It is hereby stipulated and agreed to by the parties, Defendant George Hristovski, through his

18   attorney Assistant Federal Defender Rachelle Barbour, and the United States of America,
19   through its attorney, Assistant United States Attorney Mira Chernick, that Mr. Hristovski may
20
     have until Thursday, October 29, 2020, to file his Reply in support of his Motion for
21
     Compassionate Release. Mr. Hristovski has requested this additional time to address recently
22
     received medical records.
23
24   //

25
     //
26
27
28

                                                        1
     GEORGE HRISTOVSKI/ Stipulation
       Case 2:14-cr-00226-JAM Document 103 Filed 10/23/20 Page 2 of 2


 1      A proposed order is set forth below for the Court’s convenience.
 2
 3                                                         Respectfully submitted,
 4                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
 5
 6   Date: October 22, 2020                                /s/ R. Barbour
 7                                                         RACHELLE BARBOUR
                                                           Assistant Federal Defender
 8                                                         Counsel for Defendant
                                                           GEORGE HRISTOVSKI
 9
10
11   Date: October 22, 2020                                McGREGOR SCOTT
12                                                         United States Attorney

13                                                         /s/ Mira Chernick
14                                                         _________________________________
                                                           MIRA CHERNICK
15                                                         Assistant United States Attorney

16
17
18                                              ORDER
19
20   IT IS SO ORDERED.
21
22   DATED: October 23, 2020                       /s/ John A. Mendez
23                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28

                                                    2
     GEORGE HRISTOVSKI/ Motion for Compassionate Release
